Title: [March 1770]
From: Washington, George
To: 




Mar. 1. My Brothers and the Company with them went away about 10 O clock. I went to level the Ground on the other side of Doeg Run. Mr. Magowan & Captn. Wm. Crawford came here this afternoon.

	
   
   GW was taking elevations west of Dogue Run to determine the best route for a millrace to his new mill. Several months earlier he had been thinking of supplying the new mill with water by having a race dug to it from the pond near his old mill (GW to Charles West, 6 June 1769, DLC:GW). But now he had another plan in mind. The dam near the old mill would be replaced with one farther up Dogue Run, a short distance above the place where it is joined by Piney Branch. From the new Dogue Run dam, a race would be dug southwest to a point on Piney Branch, a few hundred yards above its mouth, where a second dam would be built. Then the race, which would be about two miles in total length, would parallel Dogue Run along the higher ground west of the run down to the new mill, where it would pass through the building into Dogue Creek (vaughanSamuel Vaughan. “Minutes Made by S. V. from Stage to Stage on a Tour to Fort Pitt or Pittsburgh in Company with Mr. Michl. Morgan Obrian, from Thence by S. V. Only through Virginia, Maryland, & Pensylvania (18 June to 4 Sept. 1787).” Manuscript diary in the collection of the descendants of Samuel Vaughan., 56; Warrington Gillingham’s map of Mount Vernon, muirDorothy Troth Muir. Potomac Interlude: The Story of Woodlawn Mansion and the Mount Vernon Neighborhood, 1846–1943. Washington, D.C., 1943., between pp. 90 and 91). The idea for this arrangement may have come from John Ball or John Ballendine. Its advantage over GW’s first idea was that it would make possible a higher head of water at the mill, because the race would begin at a greater elevation on Dogue Run and would remain near that level by following the higher terrain to the west.



   
   Crawford came today to report on his surveys for GW in western Pennsylvania.



 


2. At home all day with the two.
 


3. Ditto. Ditto. Ditto.
 



4. Mr. Crawford set of for Williamsburg & Mr. Magowan for Colchester the last of whom returnd.


   
   GW lent Crawford £5 for his journey, which the captain repaid upon his return to Mount Vernon later in the month (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 302).



 


5. Mr. Magowan went to Dumfries and I to Mr. Rt. Alexanders on a hunting Party where I met Mr. B. Fairfax but first I went over to George Town returng. to Mr. Alexanders at Night.


   
   Established in 1751, Georgetown, Md. (now part of Washington, D.C.), was at this time a small but active trading community at the mouth of Rock Creek, eight miles up the Potomac River from Alexandria. At Georgetown today GW paid John Jost £6 10s. Maryland currency for a rifle and apparently dined at one of the town’s two taverns. He also played cards either at Georgetown or at Robert Alexander’s house, winning £1 5s. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 302; riceHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2:87–88).



 


6. Went out a hunting with Mr. Alexander [and] his Brothers. Found two or three Foxes but killd neither.
 


7. Went a hunting again. Found a Fox and run it 6 hours & then lost [it]. I returnd home this Evening.
 


8. Went to Belvoir with Mr. Magowan, dined and Returnd in the afternoon.
 


9. At home all day.
 


10. Rid to Muddy hole Doeg Run and the Mill. Mr. Magowan went home.
 


11. At home all day alone.
 


12. Rid to Muddy hole Doeg Run and the Mill.
 


13. Went a huntg. above Darrels Hills & to G. Alexrs. Pocoson. Found a fox by two Dogs in Cliftons Neck but lost it upon joing. the Pack. Returnd abt. 5 Oclock & found Colo. Mason & Mr. Christian here.

   
   
   Francis Christian, a dancing master from Richmond County who had married Katherine Chinn of Lancaster County in 1750, came this day with Mason to discuss a series of dancing classes to be held during the next few months for the young people of the neighborhood. Some of the classes would meet at Gunston Hall, some at Mount Vernon, and some possibly at other nearby homes (carterJack P. Greene, ed. The Diary of Colonel Landon Carter of Sabine Hall, 1752–1778. 2 vols. Charlottesville, Va., 1965. [3], 2:737; haydenHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 76).



  



14. At home all day. Colo. Mason & Mr. Christian dined here & returnd afterwards.
 


15. At home all day alone.
 


16. Went to doeg run and took the hounds with me—found a fox by the Widow Ashfords & soon lost him. Upon my return home found Colo. Lewis my Br[other] Ch[arle]s & Mr. Brooke here. In the Evening Mr. Jno. West & Mr. Stedlar came—also Mr. Whiting.


   
   Elizabeth Ashford (died c.1773) is the widow of John Ashford who sold land on Dogue Run to GW in 1761. Mr. Brooke is probably Richard Brooke (died c.1792), a prominent Spotsylvania County landowner who lived near Fredericksburg, and Mr. Whiting is probably Francis Whiting, of Frederick County (later Berkeley County).



   
   GW lost 6s. 3d. at cards on this day (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 302).



 


17. Rid with Mr. West to Mr. Triplets to settle the Lines of Harrisons Patent. Passd by the Mill with Colo. Lewis. Mr. Whiting went home this Mor⟨n⟩ing & Mr. West in the Afternn. from T[riplet]s.


   
   Harrison’s patent, a grant of 266 acres made to William Harrison 4 Dec. 1706, lay northwest of Dogue Run between the lands that GW had bought from Pearson and the Ashfords in 1761–62 and Trenn’s land, which he had bought in 1764. Part of the patent was now owned by John West Jr.’s mother, Sybil, a daughter of William Harrison, and the remainder by William Triplett (Lord Fairfax’s grant to GW, 4 Mar. 1771, Northern Neck Deeds and Grants, Book I, 187, Vi Microfilm; deed of Sybil West to Triplett, 26 Mar. 1777, Fairfax County Deeds, Book M–1, 315–16, Vi Microfilm). The boundaries of the patent were surveyed on this day because GW’s proposed new millrace and dams would be near the southeast line and might infringe upon it.



 


18. Went to Pohick Church and retur⟨nd⟩ to Dinner. Colo. Lewis &ca. went away this Morning & Jno. Ball the Millright came in the afternoon.
 


19. Went to the Mill with Jno. Ball to take the Level of the Run on the otherside. Did not get home till Night.
 


20. Went up to Court & returnd in the Evening.


   
   The court was in session 19–23 Mar. GW attended only on this day, arriving late with John West, Jr. (Fairfax County Order Book for 1768–70, 331–55, Vi Microfilm).



 



21. Joind some dogs that were self hunting & from thence went to the Mill & was levelling all the remainder of the day with Jno. Ball &ca.
 


22. Rid to the Mill and laid of with the Millwright the foundation for the New Mill House. Upon my return found Captn. Crawford here.


   
   The site selected for the new mill was about one-third of a mile down Dogue Run, on the opposite bank, from the old mill. There, as planned, the tidal waters of the navigable portion of the stream, Dogue Creek, would flow up to the tailrace, enabling flat-bottom boats to deliver grain to the mill’s door, from whence it would be “hoisted . . . to the garners above” (advertisement, 1 Feb. 1796, writingsJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 34:433–41). The same boats would carry flour down to the mouth of the creek, where a brig or schooner would take the cargo aboard and transport it to the markets at Alexandria, Norfolk, or elsewhere. The site of the new mill was also convenient for land traffic, because the road from Gum Spring to Colchester passed between it and the edge of the creek, being only a few feet from both. The foundations of the building, as laid off on this day, measured roughly 40 by 50 feet (bursonR. E. Burson. “A Report of the Findings of Mr. R. E. Burson on the George Washington Grist Mill, Situated on Dogue Run Creek, Mount Vernon, Va.” Mimeographed Report. Richmond, 1932., blueprint no. 2). When finished, the mill would be 2½ stories high, equipped with a breast wheel 16 feet in diameter and two sets of millstones, one to be used exclusively for merchant work and the other for custom work, that is, grinding local farmers’ grain in return for one-eighth of the amount brought in, the legal toll at this time (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:58). This custom business would be still another source of income provided by the new mill.



 


23. At home all day. Captn. Crawford and Mr. Manley here.

	
   
   On this day GW gave Crawford £8 15s. Pennsylvania currency to buy surveying instruments in Philadelphia and £57 Pennsylvania currency to survey and obtain rights to some tracts of land along the Monongahela and Youghiogheny rivers for him (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 316). Crawford later returned the £57 when doubt arose over whether those lands would be in Pennsylvania after the colony’s western boundary was established, but GW continued to be interested in the area for some time (William Crawford to GW, 5 May 1770, DLC:GW). That interest was apparently shared by Harrison Manley, on whose account GW today advanced Crawford £27 Virginia currency plus £10 Virginia currency for Lund Washington and £15 Pennsylvania currency for Samuel Washington (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 115, 313, 315).



 


24. Surveying the vacancy’s of waste Land by Mr. Triplet & straitning the Mill Race.


   
   GW had found there was a small parcel of unclaimed land between Harrison’s patent and Dogue Run, and he was now surveying it with the intention of obtaining a grant from Lord Fairfax and thus providing more room along the run to accommodate his new millrace and dams (grant of Lord Fairfax to GW, 4 Mar. 1771, Northern Neck Deeds and Grants, Book I, 187, Vi Microfilm).



 



25. At home all day. In the afternoon Messrs. B. Fairfax & Robt. & Philip Alexander came here.
 


26. Went a hunting with the above Gentln. & killd a fox after two hours chace. The two Mr. Triplets Peake &ca. were with us. T. Triplet & H. Manley dind he⟨re⟩.
 


27. Again went a hunting with the above Compy. but found no Fox. Mr. Geo. Alexander & Mr. Peake dind here with the other Compa.—as Mr. Ramsay did.
 


28. Went a huntg. again & killd a fox. All the Compy. went home from the field.
 


29. Running some Lines by Mr. Wm. Triplets all day.
 


30. At Home. The two Colo. Fairfax’s & Mrs. Fairfax dind here & returnd in the afternoon.
 


31. At home all day writing.
